Citation Nr: 0627725	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  99-13 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for spastic colon/irritable 
bowel/gallbladder/gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a hearing before 
the undersigned Judge at the RO in June 2005.  The veteran 
also submitted additional evidence at the hearing along with 
a signed statement waiving consideration of this evidence by 
the RO.  At the hearing, the veteran indicated that he 
desired to represent himself at the hearing, although he was 
represented by Veterans of Foreign Wars of the United States 
for his claims on appeal.

The appeal originally included the issue of entitlement to 
service connection for scar, residual of squamous cell 
carcinoma of the scalp.  The Board notes that in an August 
2004 rating decision, the RO granted service connection and 
therefore, this issue is no longer on appeal.  

The appeal also originally included the issues of entitlement 
to service connection for residuals of a fracture, left foot, 
entitlement to service connection for residuals of a 
fracture, left elbow with chip fracture, entitlement to 
service connection for right elbow disability, entitlement to 
service connection for epididymitis, bilateral testicles 
(claimed as pain of grown/scrotum), entitlement to a higher 
initial disability evaluation for headaches, and entitlement 
to a higher initial disability evaluation for degenerative 
disc disease, lumbar spine.  In a November 2005 decision, the 
Board: dismissed the appeals of entitlement to service 
connection for residuals of fracture, left foot, residuals of 
a fracture, left elbow with chip fracture, and right elbow 
disability; granted entitlement to service connection for 
epididymitis and; denied entitlement to a higher initial 
disability rating for headaches and entitlement to a higher 
initial disability rating for degenerative disc disease, 
lumbar spine.  As such, these claims are no longer on appeal.  

The issue of entitlement to service connection for spastic 
colon/irritable bowel/gallbladder/gastrointestinal disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the November 2005 decision, the Board remanded the issue 
of entitlement to service connection claim for 
gastrointestinal disability to include spastic colon, 
irritable bowel, gallbladder.  The Board noted that service 
medical records showed treatment and diagnosis of possible 
irritable bowel syndrome, spastic colon, and abdominal pain. 
VA clinical records indicated that an April 2005 Upper GI 
series revealed marked gastroesophageal reflux (GERD) to the 
thoracic inlet, without evidence of laryngeal penetration or 
aspiration.  As there was evidence of a current disability 
(GERD) and evidence of treatment in service for a possible 
gastrointestinal disability, the Board finds an etiological 
opinion conducted by a VA examiner is necessary in this case.  
See Myers v. Brown, 5 Vet. App. 3, 4-5 (1993) (When a prior 
medical record indicates the existence of a chronic problem, 
VA's duty to assist requires a medical examination or opinion 
as to the relationship between the in- service and present 
conditions.); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

The Board requested that the AMC schedule the veteran VA 
medical examination to ascertain the nature, extent, and 
etiology of his GERD.  After undertaking any other 
development deemed essential in addition to that specified 
above, the AMC was to review the claims file and re- 
adjudicate the veteran's service connection claim for spastic 
colon/irritable  bowel/gallbladder/gastrointestinal 
disability.  If the benefit sought on appeal remained denied, 
the AMC was to issue a supplemental statement of the case 
(SSOC). 

In a July 2006 Informal Hearing Presentation, the veteran's 
representative correctly asserted that no examination had 
been scheduled and no SSOC was issued to the veteran.  The 
United States Court of Appeals for Veteran Claims has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).   As such, a remand is required in this case. 

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA) directs that VA shall apprise a claimant of the 
evidence necessary to substantiate a claim for benefits.  
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West Supp. 2005) and 38 C.F.R. § 
3.159(b) (2005) apply to all five elements of a service 
connection claim, including:  1) veteran status; 2) existence 
of a disability; (3) a connection between the appellant's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  19 Vet. App. 473 (2006).  
Upon review, the claims file does not show that the veteran 
was provided VCAA notice of the information and evidence in 
compliance with 4) degree of disability; and 5) effective 
date of the disability.    

Accordingly, the case is REMANDED for the following action:

1.	Provide the veteran notice of the 
information and 
evidence needed to demonstrate the degree 
of disability and effective date of 
disability pertaining to his claim for 
entitlement to service connection for 
spastic colon/irritable 
bowel/gallbladder/gastrointestinal 
disability.  Allow the veteran opportunity 
to provide additional evidence to 
substantiate his claim.

2.  The AMC should schedule the veteran VA 
medical examination to ascertain the 
nature, extent, and etiology of his GERD.  
The claims file must be made available to 
the examiner for review in connection with 
the examination. The examiner should 
determine the current nature/diagnosis of 
the veteran's gastrointestinal disability 
and if a diagnosis is provided, provide an 
opinion as to whether GERD is at least as 
likely as not that the veteran's current 
gastrointestinal disability is related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.  When 
discussing the opinion, the examiner is 
asked to comment on the treatment the 
veteran received in service, including for 
probably irritable bowel syndrome.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
review the claims file and re- adjudicate 
the veteran's service connection claim for 
spastic colon/irritable 
bowel/gallbladder/gastrointestinal 
disability.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



